Case: 12-14952     Date Filed: 05/01/2013    Page: 1 of 3


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-14952
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 4:12-cr-00014-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

JOSE TRANSITO RAMIREZ-GONZALEZ,

                                                            Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                    (May 1, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jose Ramirez-Gonzalez appeals his sentence of 72 months of imprisonment

following his plea of guilty to reentering the United States illegally after
              Case: 12-14952      Date Filed: 05/01/2013   Page: 2 of 3


deportation. 8 U.S.C. § 1326(a), (b)(2). Ramirez-Gonzalez argues that his

sentence is unreasonable. We affirm.

      The district court did not abuse its discretion. In response to Ramirez-

Gonzalez’s argument that his criminal history category overrepresented the

seriousness of his prior convictions, the district court found that many of Ramirez-

Gonzalez’s convictions were traffic-related and reduced Ramirez-Gonzalez’s

criminal history from category VI to category V. Ramirez-Gonzalez sought a

sentence at the low end of his revised advisory guideline range of 70 to 87 months,

but the district court reasonably determined that a sentence of 72 months would

best address the nature and circumstances of Ramirez-Gonzalez’s offense and his

history and characteristics, provide adequate punishment, and encourage respect

for the law. 18 U.S.C. § 3553(a). Ramirez-Gonzalez had been a lawful permanent

resident of the United States until he was convicted in a Georgia court of

aggravated assault, battery, cruelty to children, making terroristic threats, criminal

trespass, hindering law enforcement, and several traffic offenses and deported in

2010. And he had an extensive criminal history that included possession of

marijuana, theft by shoplifting, driving under the influence, and giving false

information to law enforcement. Ramirez-Gonzalez’s sentence, which is well

below his maximum statutory sentence of 20 years of imprisonment, is reasonable.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).


                                           2
      Case: 12-14952   Date Filed: 05/01/2013   Page: 3 of 3


We AFFIRM Ramirez-Gonzalez’s sentence.




                               3